               Case 1:21-cr-00035-EGS Document 91 Filed 07/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
          v.                                  :       Criminal No. 21-CR-35 (EGS)
                                              :
JEFFREY SABOL,                                :
PETER FRANCIS STAGER,                         :
MICHAEL J. LOPATIC SR.,                       :
CLAYTON RAY MULLINS,                          :
JACK WADE WHITTON,                            :
                                              :
                        Defendants.           :


       MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

          The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously entered protective order governing discovery. The

government also respectfully requests that this order apply to any co-defendants who may be

joined.

          The United States conferred with counsel for defendants Sabol, Stager, Lopatic, Mullins,

and Whitton regarding this motion. Counsel for defendants Sabol, Stager, Mullins and Whitton

indicated that the United States may file unopposed; counsel for Lopatic did not express a position

on the motion.




                                                  1
         Case 1:21-cr-00035-EGS Document 91 Filed 07/27/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:       /s/ Colleen D. Kukowski
                                             COLLEEN D. KUKOWSKI
                                             Assistant United States Attorney
                                             DC Bar No. 1012458
                                             555 Fourth Street, N.W., Room 9842
                                             Washington, DC 20530
                                             Colleen.Kukowski@usdoj.gov
                                             (202) 252-2646




                                                 2
